TATE, Judge.
This is one of three companion appeals arising out of an accident when a vehicle driven by James Smyrl, a minor, collided with a parked car owned by Michael Conner. The reasons for decision in all three suits are set forth in Benoit v. Fuselier, 195 So.2d 679, rendered this same date.
In the present suit, the owner of the car struck by Smyrl sues in tort for property damages thereby sustained. Made defendant is the mother-tutrix of the minor Smyrl. The defendant mother impleads her liability insurer (Continental) as third-party defendant, alleging that this insurer violated its contractual obligations to her by denying liability and by failing to defend the suit for her.
Mrs. Fuselier, the defendant mother, appeals from adverse judgment, which awarded the plaintiff damages but which rejected her third-party demand against Continental.
For the reasons set forth in the cited companion appeal: (a) we affirm the trial court’s judgment in favor of the plaintiff and against the defendant Mrs. Fuselier, but dismissing the plaintiff’s suit as against Continental Casualty Company; (b) we affirm the judgment of the District Court rejecting Mrs. Fuselier’s third-party demand against Continental insofar as she sought to have Continental held liable for any award against her, but (c) we reverse it insofar as it dismissed her third-party demand to have Continental held liable for ■costs and reasonable attorney’s fees incurred by her in defense of this suit; and (d) we amend the trial court judgment so as to non-suit Mrs. Fuselier’s demand for reasonable attorney’s fees and so as further to decree that the third-party defendant, Continental Casualty Company, is to pay all costs of this suit and of this appeal.
Amended and affirmed.